Citation Nr: 9916666	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right ankle fracture, to include 
degenerative joint disease of the right tibiotalar joint.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which effectuated a March 1996 Board 
decision granting service connection for residuals of a right 
ankle fracture, to include degenerative joint disease of the 
right tibiotalar joint.  In its decision, the RO assigned a 
10 percent disability evaluation, effective as of August 
1993.  In June 1998, the Board remanded the case to the RO 
for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.

In December 1996, during the pendency of this appeal, the RO 
granted an increased evaluation to 20 percent for the 
veteran's residuals of a right ankle fracture, to include 
degenerative joint disease of the right tibiotalar joint.  
Inasmuch as the grant of the 20 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
increased evaluation for this disability remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  The veteran's residuals of a right ankle fracture, to 
include degenerative joint disease of the right tibiotalar 
joint, are manifested by marked limitation of motion with 
pain, but do not show evidence of ankylosis.

2.  The veteran's residuals of a right ankle fracture, to 
include degenerative joint disease of the right tibiotalar 
joint, have not caused marked interference with employment or 
necessitated frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a right ankle fracture, to include 
degenerative joint disease of the right tibiotalar joint, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the RO effectuated a March 1996 Board decision 
which granted service connection for residuals of a right 
ankle fracture, to include degenerative joint disease of the 
right tibiotalar joint.  The RO assigned a 10 percent 
evaluation, effective as of August 1993.  The veteran 
responded by filing  a notice of disagreement with respect to 
the assignment of the 10 percent evaluation.  In December 
1998, the RO granted an increased disability evaluation to 20 
percent, effective as of August 1993.  

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), which gives rise to the 
VA's duty to assist.  See Fenderson, 12 Vet. App. at 127 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
Fenderson, 12 Vet. App. at 125-127, citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.")  The Board finds that all 
relevant evidence has been obtained and that no further duty 
is required under the provisions of 38 U.S.C.A. § 5107.

In evaluating the veteran's right ankle disability, the RO 
considered a September 1993 VA examination report.  
Examination of the right ankle showed dorsiflexion of 10 
degrees, plantar flexion of 35 degrees, eversion of 10 
degrees, and inversion of 25 degrees.  X-rays showed 
degenerative joint disease of the tibiotalar joints 
bilaterally, with no evidence of any fracture.  The pertinent 
diagnosis was old right ankle fracture, mildly symptomatic.  
The prognosis for improvement was poor, but prognosis for 
long-term function was good. 

Pursuant to the Board's remand, the veteran's right ankle 
disability was examined again by the VA in October 1998.  
Upon examination, range of motion testing of the right ankle 
revealed plantar flexion from zero to 40 degrees and 
dorsiflexion from zero to 15 degrees.  Pain was present at 20 
degrees of plantar flexion and 10 degrees of dorsiflexion.  
Guarding was observed with range of motion testing due to 
pain.  The veteran shuffled while ambulating, but no antalgic 
gait was present.  Anterior drawer sign was negative, and the 
ankle was stable to inversion and eversion.  The diagnosis 
was old healed fracture of the right ankle and post-traumatic 
degenerative joint disease of the tibiotalar joint. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

The veteran's right ankle disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5271, which 
refers to "marked" limitation of motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Since this is the 
maximum evaluation allowed under this diagnostic code, the 
Board must determine whether any other applicable code 
provision warrants a higher evaluation for this disability.  

Diagnostic Code 5270 provides evaluations higher than 20 
percent where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1998).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).  However, such has not been 
shown here.  Although the mobility of the veteran's right 
ankle has been markedly limited by his condition (for which a 
20 percent evaluation under Diagnostic Code 5271 was 
warranted), the right ankle has never been characterized as 
immobile, and, in any event, no fibrous or bony union across 
the joint (which would indicate consolidation of the joint) 
has been shown in any X-ray report.

The Board has also considered Diagnostic Code 5262, which 
provides a 30 percent evaluation for malunion of the tibia 
and fibula with marked ankle disability, and a 40 percent 
evaluation for nonunion of the tibia and fibula with loose 
motion which requires a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  None of the evidence of record, 
however, shows that the veteran's right ankle disability is 
characterized by malunion or nonunion with severe impairment.  

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased evaluation is warranted on the basis of functional 
loss due to the veteran's complaints of pain.  See DeLuca, 8 
Vet. App. at  204-06.  Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  As such, since there is no applicable diagnostic 
code which provides an evaluation in excess of 20 percent for 
limitation of motion of the ankle, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not in order.  

The Board also has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provide that in exceptional or unusual 
cases where the schedular criteria are deemed inadequate, due 
to such related factors as marked interference with 
employment or frequent hospitalizations, an extra-schedular 
evaluation may be assigned.  In this case, the Board finds, 
as did the RO, that the evidence of record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  The veteran simply has not shown that 
his right ankle disability has markedly interfered with his 
employment or necessitated frequent periods of 
hospitalization.  The Board has considered the veteran's 
statements that he has been unemployed since 1990 because of 
his right ankle disability.  Pursuant to the Board's remand, 
the RO informed the veteran of the elements of an extra-
schedular evaluation and permitted him an opportunity to 
supplement the record.  The veteran responded by submitting a 
VA Form 21-4138 (Statement in Support of Claim) in July 1998 
which merely reiterated that he had not been able to work for 
the past eight years due to his right ankle disability.  
Nevertheless, the veteran has not provided any names or 
details concerning specific jobs in which he left or was 
refused employment because of his right ankle disability.  
Under these circumstances, the Board finds that an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 20 
percent for the veteran's service-connected residuals of a 
right ankle fracture, to include degenerative joint disease 
of the right tibiotalar joint.  Given this conclusion, the 
Board finds that the doctrine of reasonable doubt need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a right ankle fracture, to include degenerative joint 
disease of the right tibiotalar joint, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

